Citation Nr: 1020530	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-03 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a heart disability 
(cardiovascular disability).  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to July 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In the August 2005 rating decision, the RO also denied claims 
for higher ratings for discogenic disease of the lumbar spine 
and for residuals of laceration left wrist, denied claims for 
service connection for a right arm and hand disability and 
for traumatic arthritis of the back, and granted service 
connection for a scar of the left wrist - assigning a 
noncompensable evaluation.  In June 2006, the Veteran filed a 
notice of disagreement initiating an appeal to the Board of 
the rating assigned for the scar and appealing all claims 
denied in the August 2005 decision.  In January 2007, the RO 
issued a Statement of the Case as to all issues appealed.  

In February 2008, the Veteran filed a VA FORM 9 substantive 
appeal in which he indicated that he was appealing only the 
issue of "[d]enial of service connection for a heart 
condition.  

As the Veteran has affirmatively indicated that he wished to 
complete his appeal to the Board of only the RO's decision to 
deny his claim for a heart disability, the remaining issues 
listed in the January 2007 Statement of the Case are not 
before the Board.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§§ 20.202, 20.202.  

In a letter dated in June 2007, the RO denied the Veteran's 
claim for service connection for headaches.  The record is 
absent for a notice of disagreement initiating an appeal of 
that decision.  Hence, that issue is not before the Board.  
38 U.S.C.A. § 7105(a),(b),(c); 38 C.F.R. § 20.200, 20.201.  

In January 2009, the Board remanded the matter to the RO via 
the Appeals Management Center (AMC) for additional 
development.  The matter has been returned for appellate 
consideration. 




FINDING OF FACT

A heart disease nor injury did not preexist the Veteran's 
entrance into active service, did not have onset during his 
active service, did not manifest within one year of 
separation from active service, and is not etiologically 
related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for a heart disability 
have not been met.  38 U.S.C.A. §§  1101, 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§  3.303, 3.307, 
3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including cardiovascular disease, 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran asserts that he suffers from a heart condition 
which he reports originated during basic training.  In a June 
2006 statement, the Veteran reported that, in November or 
December 1973 he was hospitalized for three or four days with 
a heart condition at the Camp Pendleton Naval Hospital and 
diagnosed at that time with a heart valve problem and an 
irregular heartbeat.  He also reported that this condition 
progressed and he now has a hole in his heart.  

It was this reference to a hospitalization during service 
that prompted the Board to remand this case in January 2009 
for the RO to make necessary efforts to obtain any existing 
records of such hospitalization.  The RO requested from the 
National Personnel Records Center (NPRC) active duty 
inpatient clinical record for a heart disorder from November 
1, 1973 to December 31, 1973 at Camp Pendleton Naval 
Hospital.  

A June 2009 Personnel Information Exchange System (PIES) 
response documents that searches were conducted but no 
records were located.  

Service treatment records include a December 1973 entry from 
the Camp Pendleton Naval Medical Center 52 area dispensary 
branch.  This entry documents the Veteran's report of painful 
neck, headaches, cough, and hot and cold flashes of one day 
duration.  The plan was for the Veteran to say overnight for 
observation.  The entry also includes that the Veteran 
reported that he had a history of rheumatic fever.  His body 
temperature was recorded at 1530, 1930, and 2300.  An entry 
for 0800 lists that his temperature was 99 degrees, that he 
felt better, his neck pain had subsided but he had some back 
soreness.  He was prescribed bed rest for the remainder of 
that day and on the following day.  

This report does not mention the Veteran's heart.  This is 
the only reference in service treatment records to a history 
of rheumatic fever.  This report corresponds to the time 
frame that the Veteran reported hospitalization.  Clearly he 
was not hospitalized for 3 to 4 days for a heart condition.  
Rather, it is obvious from these records that he stayed 
overnight at a dispensary for his reported painful neck, 
headaches cough, hot and cold flashes and elevated body 
temperature.  

The Board finds this report probative of a finding not only 
that the Veteran did not receive treatment for, or have any 
symptoms of, heart disease during service but also that he is 
not a reliable historian.  As explained below, this has also 
been observed by clinicians and is reflected in his post-
service treatment records, providing evidence against this 
claim.   

This tendency of providing incorrect historical reports 
reflects not only on his reports of heart disease during 
service, but also on his report of rheumatic fever.  
Associated with the service treatment records are October 
1973 reports of medical examination and history made for the 
purpose of enlistment in the military.  The report of medical 
examination includes a normal clinical evaluation of the 
Veteran's heart.  On the report of medical history, the 
Veteran checked a "NO" box as to whether he then had or had 
ever had rheumatic fever.  He also checked "NO" boxes for 
if he then had or ever had heart trouble, high or low blood 
pressure, pain or pressure in the chest, shortness of breath, 
or palpitation or pounding heart.  In the comments on the 
history form is written "Chest [illegible] 3 yrs ago - no 
sql."  It is impossible to make out the handwriting as to 
the illegible word.  However, it is clearly not a reference 
to the Veteran's heart, but rather to his chest.  If the 
Veteran did indeed have rheumatic fever prior to entrance 
into service, the Board would expect to see an affirmative 
reply on the history report, not a negative reply.  Given the 
symptoms that the Veteran was seen for in December 1973, 
which included a fever (elevated body temperature) and taking 
into account his denial of history of rheumatic fever on the 
history form, his report of a history of rheumatic fever in 
1973 and since is afforded only the most minimal of probative 
weight.  

These service treatment records provide evidence against the 
Veteran's claim because the records show no report of any 
treatment for, or symptoms of, heart disease.  

In March 1977, the Veteran underwent a VA examination with 
regard to a claim for disability benefits for left hand/wrist 
disability.  Under a section for the cardiovascular system 
the examiner indicated that the Veteran's cardiovascular 
system was within normal limits with no chest pains.  There 
is no mention at this time of any claim for a heart 
disability or mention of symptoms of a heart disability.  

In November 1982, the Veteran filed a claim for four 
disabilities, none of which included his heart or 
cardiovascular system.  In May 1983 he underwent a VA 
examination with regard to those claimed disabilities and the 
examiner listed normal findings for the cardiovascular 
system.  Both facts provide factual evidence against this 
claim.

In March 1988, the Veteran filed claims for service 
connection for nose and face injuries which he reported 
occurred at Camp Pendleton and for breathing problems, 
headaches, and seizure problems which he reported as 
resulting from these alleged injuries.  

These facts weigh against the Veteran's claim because they 
tend to show that he had no heart disease or symptoms of 
heart disease for 13 years after separation from active 
service.  He clearly was aware of how to file claims for VA 
disability benefits and did so.  One would expect that if he 
believed he had heart disease during this period he would 
have sought such benefits because he sought benefits for 
other alleged disabilities.  The presumption for chronic 
diseases is not for application because there is no evidence 
of manifestation of heart disease within one year or 
separation from service.  

These facts, taken together with the lack of any showing of 
heart disease during service, are strong evidence against a 
grant of service connection for a heart disability.  

The first report of any symptom that could be construed as a 
cardiac symptom is a June 1988 report that he had exertional 
dyspnea.  There is a reference to the Veteran's tobacco 
smoking but there is no diagnosis of any heart disease.  

VA treatment notes from May 1995 include the Veteran's report 
that he was hospitalized two to three weeks earlier in 
Michigan.  He reported that he blacked out and was taken to 
the hospital where he spent two days and then left against 
medical advice.  He reported that he was told that his heart 
stopped and that the incident was pancreas related.  The 
Veteran went on to report that he rarely drinks but after a 
funeral he had a couple of drinks and woke up in the hospital 
and now was requesting that VA check his liver and pancreas.  
An electrocardiograph was performed and is of record and a 
diagnosis of esophageal reflux was rendered.  

Even if everything the Veteran reported at this time is 
accurate, the outcome of this case does not change:  His 
heart stopping in 1995 is not evidence of onset of heart 
disease in 1975 or earlier.  

Treatment notes from July 1998 include the Veteran's report 
of chest pains for 20 years described as a sharp pain that 
lasts 5 to 10 minutes.  There is a question mark as to a 
myocardial infarction and rheumatic fever reported by the 
Veteran.  There is no diagnosis of any heart disease at this 
time.  In September 1998 an echocardiograph study revealed 
mild mitral regurgitation with mitral valve thickening.  This 
is the first indication that the Veteran actually had any 
cardiac pathology.  

November 2000 notes document the Veteran's report of mitral 
valve problem and angina in 1972 and a past medical history 
of rheumatic fever.  October 2003 stress test was equivocal.  
VA cardiac consult notes from June 2004 document the 
Veteran's report of rheumatic fever, that an echocardiogram 
in October 2003 showed normal left ventricular function and 
trace regurgitation with no structural valvular abnormality 
and a nondiagnostic stress test per the Veteran.  The 
physician noted that the Veteran is a "limited historian and 
doesn't (sic) know much about what exact tests were done in 
the past."  Cardiology consult results from July 2004 
document that a thallium test showed no evidence of 
reversible ischemia.  

In December 2009 the Veteran underwent a VA examination with 
regard to his claimed heart disability.  The Board requested 
this examination in the January 2009 remand because it was 
unclear from the evidence of record if the Veteran had 
current heart disease or disability.  

The examiner indicated that he had that he had reviewed the 
Veteran's claims file.  During the examination, the Veteran 
reported that he had a myocardial infarction in 1995 while in 
Michigan and was hospitalized but could not remember the 
hospital or the physician who treated him.  He also reported 
that he suffered a second myocardial infarction in 2002 and 
was hospitalized in Missouri but could not remember the name 
of the physician who treated him.  He reported that he had 
later undergone stent replacements at a VA hospital in 2002.  

The examiner stated that there has been no definitive 
diagnosis of congestive heart failure but that the Veteran 
does have mitral valve prolapse without rheumatic heart 
disease.  Diagnoses rendered were arteriosclerotic 
cardiovascular disease, mitral valve prolapse, and 
interatrial septal defect.  

In response to questions posed in the Board's January 2009 
remand, the examiner provided expert opinion evidence.  He 
reported that the service treatment records reveal no 
evidence of a heart entry.  He also noted that: 

2 reports of physical examinations which, 
despite careful evaluation, are not 
legible and if there was an entry for 
heart disease, which I was not able to 
discover upon review, they would have 
been in these but as far as I am able to 
see aside from a personal letter to the 
Veterans Administration that he had heart 
disease while on active duty 
substantiated on this review of the 
active service medical record at this 
particular time.  

The examiner stated that as to current cardiovascular 
disability it was his opinion that, in the absence of any 
notation in the Veteran's service treatment records, the 
Veteran's "current cardiovascular disease is not caused by 
or the result of a nonexistent cardiovascular disease 
established during active military service."  He also 
offered his opinion that as there was no documentation that 
the Veteran had rheumatic fever prior to or during the time 
his active duty so the physician's opinion was that it was 

clear and unmistakable (or obvious and 
manifest) that the nonexistent 
established rheumatic heart disease prior 
to or during the active military service 
is not, so that the present 
arteriosclerotic cardiovascular disease 
is not caused by nor the result of nor 
had there been an increase in severity 
beyond the natural progression during the 
time of active military service.  

The physician went on to state that his opinion was based on 
the lack of substantiation in the service treatment records 
with the caveat that the 2 reports were barely legible.  The 
examiner also requested a clearer report of the service 
treatment records if such were possible.  

The Board has reviewed the service treatment records and 
notes that the two reports the examiner referred to are the 
reports of medical history and examination from entrance into 
service in 1973.  These reports are brown with age and the 
handwriting is not particularly legible.  These are the 
Veteran's service treatment records as provided by the 
repository of those records.  Obviously there are no other 
records with better handwriting.  The discoloration does not 
render any additional illegibility.  These are the originals 
so it follows that there are no better copies, and besides, 
all copies would have the same handwriting.  Hence, the Board 
will not delay adjudication to make what would assuredly be 
futile efforts to attempt to obtain clearer and more legible 
copies of these reports.  

The examiner's report is evidence against the Veteran's 
claim.  The Board acknowledges that the examiner's report is 
somewhat wordy, no doubt the result of an effort to answer 
specific questions posed by the Board.  What is extremely 
clear is that the examiner determined that there was no 
medical basis for a finding that the Veteran's current heart 
pathology is related to his service.  Of note is that it is 
only the Veteran who has ever reported a history of rheumatic 
fever.  As has been observed by clinicians on more than one 
occasion, the Veteran is a very poor historian.  

Regardless, there is no showing of heart problems during 
service, no report of symptoms that could be construed as 
cardiac related for the first 13 years after separation from 
service, a first diagnosis in 1998, over two decades after 
service, and a detailed report of medical examination 
providing expert evidence that his current heart disease did 
not have onset during or is related to his active service.  

The preponderance of evidence is therefore against the 
Veteran's claim for service connection for a heart 
disability.  Hence, his appeal must be denied.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in March 2005 and August 2006, 
and June 2009.  The March 2005 letter informed the Veteran of 
what evidence was required to substantiate the claims and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  In the August 2006 letter, VA provided the Veteran 
with notice as to assignment of disability ratings and 
effective dates, in the event that the claim was granted.  In 
the June 2009 letter, the VA informed the Veteran that VA had 
attempted to obtain the records he identified of treatment at 
the Camp Pendleton Naval Hospital, asked him to provide the 
records if he had them, and informed him that VA would render 
a final decision on the evidence of record if it did not 
receive the records in 10 days.  This satisfied the notice 
requirements specified in 38 C.F.R. § 3.159(e).  

The notice with regard to assignment of disability ratings 
and effective dates was not provided prior to the initial 
adjudication of the Veteran's claim.  However, content 
compliant notice was provided in August 2006, the Veteran 
since had a meaningful opportunity to participate effectively 
in the development of his claim, and the RO readjudicated the 
claim in a March 2010 Supplemental Statement of the Case.  
These actions cured the timing defect and that defect did not 
result in any prejudice to the Veteran.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service and VA 
treatment records.  The Veteran has not identified any other 
existing relevant records or asked VA to assist him in 
obtaining any other existing relevant records.  VA made 
efforts to obtain inpatient service treatment records 
pursuant to the Veteran's report of a  3 to 4 day 
hospitalization in 1973 for heart problems.  A PIES response 
from the repository of such records indicated that the 
records did not exist.  That fact together with the service 
records which are available and show that the alleged 
hospitalization was an overnight stay at a dispensary for 
headache, cough, hot and cold flashes, and elevated body 
temperature leads the Board to the inescapable conclusion 
that the Veteran was not hospitalized for 3 to 4 days for a 
heart condition and that the records do not exist and further 
efforts to obtain the records would be futile.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


